NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

THOMAS MATHER,                              )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-1922
                                            )
PATRICIA MATHER,                            )
                                            )
              Appellee.                     )
                                            )

Opinion filed October 30, 2019.

Appeal from the Circuit Court for Collier
County; Elizabeth V. Krier, Judge.

Kenneth R. Turner, Jr. of The Ken Turner
Law Firm, LLC, Naples, for Appellant.

Reuben A. Doupé and Dale W. Klaus of
Coleman, Hazzard, Taylor, Klaus, Doupé
& Diaz, P.A., Naples, for Appellee.


PER CURIAM.


              Affirmed.




LaROSE and SALARIO, JJ., and CASE, JAMES R., Associate Judge, Concur.